Case 6:20-cr-00133-RRS-CBW Document 1 Filed 06/23/20 Page 1 of 2 PageID #: 1



                    UNITED STATES DISTRICT COURT

                   WESTERN DISTRICT OF LOUISIANA

                           LAFAYETTE DIVISION



UNITED STATES OF AMERICA             * CRIMINAL NO 6:20-cr-00133
                                     *
VERSUS                               * 33 U.S.C. § 1321(b)(5)
                                     * JUDGE SUMMERHAYS
THOMAS WHARTON                       * MAGISTRATE JUDGE WHITEHURST


                          BILL OF INFORMATION


THE UNITED STATES ATTORNEY CHARGES:


                                   COUNT 1

                   FAILURE TO NOTIFY AUTHORITIES
                    UNDER THE OIL POLLUTION ACT
                         33 U.S.C. § 1321(b)(5)

      Beginning on or about July 31, 2016, and continuing to on or about

August 2, 2016, in the Western District of Louisiana and elsewhere, the

defendant, THOMAS WHARTON, a responsible corporate officer of Montco

Oilfield Contractors, LLC, serving as a person in charge of an offshore facility

at the time, on an oil and gas platform known as Vermillion 124, had

knowledge of a discharge of oil or hazardous substance from the offshore

facility into the Gulf of Mexico and failed to immediately notify the appropriate


                                        1
Case 6:20-cr-00133-RRS-CBW Document 1 Filed 06/23/20 Page 2 of 2 PageID #: 2
